IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRANKLIN ANDERSON, §
§ No. 105, 2016
Defendant Below, §
Appellant, §
§ Court Below-Superior Court
v. § of the State 0fDelaware,
§
STATE OF DELAWARE, § Cr. lD No. 1411004241
§
Plaintiff Below, §
Appellee. §

Submitted: July 13, 2016
Decided: July 22, 2016

ORDER

This 22nd day of Ju1y 2016, it appears to the Court that:

(l) On March 4, 2016, the appellant filed a notice of appeal &om a
February 15 , 2016 Superior Court order sentencing him for a violation of probation.
After this Court granted the appellant’s motion for an extension, the opening brief
and appendix were due on or before June 1, 2016.

(2) On June 2, 2016, the Chief Deputy Clerk sent a notice of brief
delinquency to the appellant. Because the appellant was released from prison on
April 29, 2016, the notice was sent to the address the appellant had left with the
Department of Correction. On June 15, 2016, the Chief Deputy Clerk issued a
Supreme Court Rule 29(b) notice, by certified mail to the address on record with the

Department of Correction, directing the appellant to show cause why this appeal

should not be dismissed for his failure to file an opening brief and appendix. The
notice was sent again by first class mail on July 5, 2016, On July 13, 2016, the
certified notice to show cause was returned in an envelope marked "Return to
Sender, Unclaimed, Unable to Forward."

(3) The appellant has failed to respond to the notice show cause and still
has not filed an opening brief. Under these circumstances, dismissal of this appeal
is deemed to be unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court
Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

BY THE COURT:

/s/ Randy J. Holland
Justice